DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17165151.6/EP17165151, filed on 04/06/2017.  Applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/058716 filed on 05/04/2018 is also acknowledged.  This is a response to the (371) application filed on 10/02/2019.  The Preliminary Amendment filed on 05/01/2020 is entered.  In the Preliminary Amendment original claims 1-15 have been amended and new claims 16-25 are added as well.  Claims 1-25 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the phrases "preferably ", “more preferably”, and “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claims 2 and 4, there is no antecedent basis for the “the line load” in respective calendering and "the nip bar" in the Clupak unit.
Regarding claims 5 and 6, there is no antecedent basis for “the bending resistance index”.
Regarding claims 7 and 8, there is no antecedent basis for “the Bendtsen roughness”. 
Regarding claim 13, there is no antecedent basis for “the brightness of the paper”.
Regarding claim 14, there is no antecedent basis for “the speed of the paper web”.
Regarding claim 15, there is no antecedent basis for “the TEA index according to ISO 1924-3 of the paper”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1- 25 are rejected under 35 U.S.C. 103 as being unpatentable over GEORG BACOVSKY; et al. DE102010029580A1 (BACOVSKY) in view of Keiko HASHIGUCHI; et al. US 20160355985 A1 (HASHIGUCHI). 

Regarding claim 1, BACOVSKY discloses:  Method of producing a paper (Title) having a grammage according to ISO 536 of 50-250 g/m2, a Gurley value according to ISO 5636-5 of above 15 s and a stretchability according to ISO 1924-3 in the machine direction of at least 9 %, said method comprising the steps of: a) providing a pulp, preferably sulphate pulp (para [0002] discloses “sack paper, also called Kraft sack paper is made from cellulose fibers, mainly of long-fiber pulp…”. sulphate pulp is also known in the art as Kraft pulp); b) subjecting the pulp to refining (para [0016] discloses “Upstream of the paper machine in the process sequence is a stock preparation facility in which the fiber suspension is treated in various devices before it is then fed to the headbox as intermediate storage via the machine chest.  One type of apparatus for the said treatment are refiners.”); c) diluting the pulp from step b) and adding the diluted pulp to a forming wire to obtain a paper web (para [0020] discloses “In Fig. 1 a machine for producing single-ply sackcloth paper is shown.  The stock suspension is distributed evenly across the width of the forming fabric via the headbox (1)…”); d) pressing and the paper web from step c) (Abstract discloses “the press section (3) consisting of a single press nip that is drying the paper web from step d) (Abstract discloses “a dry section (4A and 4B) and a winding unit (7)…”); f) compacting the paper web from step e) in a Clupak unit (Abstract discloses “The invention relates to a machine for producing a compacted or non-compacted sack paper web (12)” and para [0004] discloses “A known compression device is for example the so-called Clupak device.” ); g) calendering the paper web from step f) optionally after drying (para [0005] discloses “…a method in which a shoe smoothing device, also called a wide nip calender, is used after the drying section. The shoe smoothing device contains a smoothing nip which is formed by a heatable, essentially cylindrical counter-roller and a shoe smoothing roller.  The shoe smoothing roller has a flexible jacket that is guided over a hydraulically pressed shoe supported on a stationary yoke.”); h) drying the paper web from step g) (Abstract discloses “a dry section (4A and 4B) and a winding unit” and para [0001] discloses “The invention relates to a machine for producing a compressed or uncompressed sack paper web which has a headbox, a wire section, a press section, a dryer section and a reeling unit.”  It is worth mentioning that an average artisan is well capable of executing the aforesaid method steps that would result in producing a paper having physical properties such as a grammage, a Gurley, and a stretchability value recited in the preamble and thus these physical properties do not hold any patentable weight.).
       
However, BACOVSKY does not expressly disclose the moisture content of 32-50 % of the paper web under the aforementioned method steps f) and g) recited hereinabove.
In the same field of art, HASHIGUCHI discloses:  the moisture content of 32-50 % of the paper web (para [0030] discloses “The moisture content of wet paper in a certain position inside the dryer varies depending on the relationship between the paper-making speed of the paper-making machine and the basis weight of the paper, but when the Clupak system is installed, too low a moisture content of the paper passing through the system makes it difficult to achieve sufficient paper elongation, while 
 Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the compacted Kraft sack paper web of BACOVSKY by using the ranges of moisture content of wet paper as taught by HASHIGUCHI so as to optimize a stretchable paper having high stiffness and satisfactory surface properties of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading HASHIGUCHI disclosure, would also have been motivated to apply its teaching of utilizing the ranges of moisture content of wet paper so as to produce “a highly stretchable paper that is not a typical porous sack paper on a paper machine comprising a Clupak unit without compromising with printability or bending resistance” as asserted by the applicant’s disclosure for the benefit of the claimed invention.  

Regarding claims 2 and 20, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of their respective base claims 1 and 2.  BACOVSKY does not disclose the line load in the calendering of step g) is 15-50 kN/m (as recited in claim 2) or 15-40 kN/m (as recited in claim 20), however, BACOVSKY discloses in para [0005] “DE 10 2008 043 727 A1 therefore describes a method in which a shoe smoothing device, also called a wide nip calender, is used after the drying section. The shoe smoothing device contains a smoothing nip which is formed by a heatable, essentially cylindrical counter-roller and a shoe smoothing roller. The shoe smoothing roller has a flexible jacket that is guided over a hydraulically pressed shoe supported on a stationary yoke. This creates a longer smoothing nip with reduced pressure compared to a conventional smoothing unit”.  Examiner views that calendering means the deformation of paper or board under pressure and temperature and therefore depending on the paper grade and the intended use thereof, specific line load (i.e., pressure is defined as Force (load) per 

Regarding claim 3, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1.  BACOVSKY further discloses:  wherein a soft nip calender is used in step g) (para [0005] discloses “The shoe smoothing device contains a smoothing nip which is formed by a heatable, essentially cylindrical counter-roller and a shoe smoothing roller.”). 

Regarding claims 4 and 21, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of their respective base claims 1 and 4.  BACOVSKY does not disclose the line load of the nip bar in the Clupak unit is at least 22 kN/m (as recited in claim 4) or 28 kN/m (as recited in claim 21), however, BACOVSKY discloses in para [0007] “…Because the paper web is only passed through a single press nip in the press section, it is no longer compressed as much during dewatering. And since the wet paper web in the press is much more compressible than the dried paper web after the dryer section, more volume and porosity can be gained than is reduced again by the compression in the single smoothing nip of the calender, which is connected to the dryer section.” As noted hereinbefore, various line loads of the nip bar are clearly dependent on the paper grade and the intended use thereof and they are purely a design choice and can be readily done by one of ordinary skill in the art via routine optimization.).   

Regarding claim 5-8, 13 and 22-25, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of their respective base claims, but does not disclose their respective the limitation recited in each of the claims 5-8 and 22-25.   Examiner views that bending resistance index, Bendtsen roughness, grammage, Gurley value, and the brightness of the paper recited in the dependent claims are all physical 

Regarding claims 9 and 10, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1.  BACOVSKY further discloses:  wherein the stretchability according to ISO 1924-3 in the machine direction is at least 10 % (as recited in claim 9) or at least 9 % (as recited in claim 10) on para [0014] “This increases the elongation of the paper web, measured as elongation at break, by 5–15%.”  Since BACOVSKY is machine translated to English from original German text application, the translation sometimes does not convey exactly the same meaning as original German text application.  For 

Regarding claim 11, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1.  HASHIGUCHI further discloses:  wherein the grammage according to ISO 536 of the paper is 60-220 g/m2 (As noted in claim 5, grammage or basis weight is a physical property of paper and does not hold any patentable weight, but nevertheless, HASHIGUCHI on para [0041] discloses “Heavy-duty Clupak paper having a basis weight of 84.9 g/m2 was made using a gap-former paper-making machine equipped with a Clupak system,…”).

Regarding claim 12, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1.  BACOVSKY further discloses:  wherein the Gurley value according to ISO 5636-5 of the paper is at least 20 s (As noted in claim 5, Gurley value or porosity is a physical property of paper and does not hold any patentable weight, but nevertheless, BACOVSKY on para [0007] discloses “Overall, the porosity of the sack paper can be kept at a high level and the smoothness of the surface can be significantly improved.  The porosity is measured, for example, as a Gurley value (ISO 5636-5, TAPPI T460).  The time is measured that is required at a given pressure to push a volume of air of 100 ml through the paper. The smaller the value, the more porous and air-permeable the paper is. With the machine according to the invention, Gurley values in the manufactured sack paper of less than 7 s / 100 ml, in particular less than or equal to 5 s / 100 ml or even less than or equal to 3 s / 100 ml, are achieved.”). 

Regarding claim 14, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1, but does not disclose:  wherein the speed of the paper web in step g) is 8-14 % lower than the speed of the paper web entering the Clupak unit in step f).  However, HASHIGUCHI in para [0020] 

Regarding claim 15, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of its base claim 1.  HASHIGUCHI further discloses:  wherein the TEA index according to ISO 1924-3 of the paper is at least 3.5 J/g in the machine direction and/or at least 2.8 J/g in the cross direction of the paper (para [0033] discloses “Under the present invention, desirably the longitudinal tensile energy absorption (TEA) index of the Kraft paper as specified in JIS P8113: 2006 is 2.5 J/g or more, or preferably 2.7 J/g or more, or more preferably 2.9 J/g or more, while desirably the lateral tensile energy absorption index is 1.0 J/g or more, or preferably 1.2 J/g or more, or more preferably 1.4 J/g or more.”). 

Regarding claims 16 and 17, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of their respective base claims 1 and 16.  HASHIGUCHI further discloses:  wherein the paper web from step e) is compacted in the Clupak unit of step f) at a moisture content of 37-49 % (as recited in claim 16) or at a moisture content of 41-49 % (as recited in claim 17).  Applicant’s attention is respectfully directed to the Examiner views noted in claim 5 is applied to this claim as well, but nevertheless, HASHIGUCHI on para [0030] discloses “ The moisture content of wet paper in a certain position inside the dryer varies depending on the relationship between the paper-making speed of the paper-making machine and the basis weight of the paper, but when the Clupak system is installed, too low a moisture content of the paper passing through the system makes it difficult to achieve sufficient paper 

Regarding claims 18 and 19, BACOVSKY in view of HASHIGUCHI discloses all of the limitations of their respective base claim 1 and 18.  HASHIGUCHI further discloses:   wherein the paper web is calendered at a moisture content of 30-40 % in step g) (as recited in claim 18) or at a moisture content of 32-39 % (as recited in claim 19) in step g).  Applicant’s attention is respectfully directed to the Examiner views noted in claim 5 is applied to this claim as well, but nevertheless, HASHIGUCHI on para [0030] discloses “ The moisture content of wet paper in a certain position inside the dryer varies depending on the relationship between the paper-making speed of the paper-making machine and the basis weight of the paper, but when the Clupak system is installed, too low a moisture content of the paper passing through the system makes it difficult to achieve sufficient paper elongation, while too high a moisture content causes the paper to break more easily, and therefore preferably the paper is passed between a Clupak blanket and Clupak dryer cylinder in a condition where the wet paper contains 20 to 45% moisture. A more preferable moisture content is 30 to 45 %”. 
                            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748